United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2409
                        ___________________________

                             Otto Escalante-De Leon

                             lllllllllllllllllllllPetitioner

                                           v.

            Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                              Submitted: May 6, 2014
                                Filed: May 7, 2014
                                  [Unpublished]
                                 ____________

Before BYE, GRUENDER, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Guatemalan citizen Otto Escalante-De Leon petitions for review of an order of
the Board of Immigration Appeals, which upheld an immigration judge’s decision
denying his motion to suppress evidence used by the government to establish his
removability. After careful review, we find no basis for reversal. See Martinez
Carcamo v. Holder, 713 F.3d 916, 921 (8th Cir. 2013) (in removal actions, this court
reviews legal issues de novo, and reviews factual findings for support by substantial
evidence); Lopez-Gabriel v. Holder, 653 F.3d 683, 686-87 (8th Cir. 2011)
(concluding that evidentiary hearing and suppression of evidence were not warranted
where record did not support either alien’s assertion that his stop and arrest were
racially motivated, or his assertion that questioning by immigration agents was
coercive). Accordingly, we deny the petition. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-